TANNER, J.
The petitioner, while working for the defendant company and lifting a heavy log, slipped and felt a severe pain in his left groin. He immediately stopped work, went to a physician, and found that he was ruptured. He was operated upon.
The respondent claims through its physician that petitioner’s condition was due to a previous rupture. Petitioner, however, had been working for the defendant company for fifteen yars, doing heavy work, and if he had any rupture he was unaware of the fact.
There may be some reason in the defendant’s position although it is not clear. At any rate, we believe that the condition which necessitated an operation was due to the accident. We think, therefore, that the petitioner is entitled to a decree for '$15 a week for six months and $150 for the surgeon’s fee.
For petitioner: Roger L. McCarthy.
For respondent: Clifford Whipple, Frank J. McGee.